                                             Case 5:20-cv-05393-EJD Document 8 Filed 09/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         IN RE SHU CHINSAMI,
                                  11                                                     Case No. 20-05393 EJD (PR)
                                                        Plaintiff.
                                  12                                                     ORDER GRANTING REQUEST
Northern District of California




                                                                                         FOR VOLUNTARY DISMISSAL
 United States District Court




                                  13

                                  14

                                  15                                                     (Docket No. 5)
                                  16

                                  17           Plaintiff, a California state prisoner, filed a letter which was construed as an attempt
                                  18   to file a civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. The matter
                                  19   reassigned to this Court on September 15, 2020. Dkt. No. 7. Plaintiff has filed a letter
                                  20   stating that he would like to “withdraw” this matter from the Court. Dkt. No. 5.
                                  21           Plaintiff may voluntarily dismiss his complaint with or without order of this Court.
                                  22   See Fed. R. Civ. P. 41(a)(1)(A), (a)(2). Because no opposing party has been served,
                                  23   Plaintiff’s letter requesting to withdraw this case is construed as a “notice of dismissal,”
                                  24   and requires no order from the Court. See Fed. R. Civ. P. 41(a)(1)(A)(I). The request is
                                  25   GRANTED, and this action is DISMISSED.
                                  26           The Clerk of the Court shall terminate all pending motions and deadlines and close
                                  27   the file.
                                  28   ///
                                            Case 5:20-cv-05393-EJD Document 8 Filed 09/23/20 Page 2 of 2




                                   1            IT IS SO ORDERED.
                                   2   Dated: _____________________
                                                9/23/2020                            ________________________
                                                                                     EDWARD J. DAVILA
                                   3
                                                                                     United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Voluntary Dismissal
                                  25   PRO-SE\EJD\CR.20\05393Chinsami_vol.dism

                                  26

                                  27

                                  28                                             2
